Order entered February 17, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00024-CV

                               IN RE DERRICK YOUNG, Relator

                  Original Proceeding from the 330th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DF-08-18771

                                              ORDER
                             Before Justices Lang, Fillmore and Brown

        Before the Court is Relator’s Motion for Emergency Order to Redirect Results of Genetic

Testing. To preserve this Court’s jurisdiction over the petition for writ of mandamus, we

GRANT the following temporary relief. TEX. R. APP. P. 52.10.

        We ORDER relator, Derrick Young, real parties in interest, Yolanda Roddy and Diron

Thompson, all attorneys of record, and the trial judge, the Honorable Andrea Plumlee, to direct

the DNA testing facility, DNA Diagnostics Center, any other testing agency or entity involved in

parentage testing in this case, and their officers, agents, servants, employees, attorneys and

persons in active concert or participation with them to do the following until further order of this

Court: (a) halt the processing of any samples; (b) seal any results that have already been

obtained, and (c) deliver any and all copies of such sealed testing results directly to this Court for

filing under seal until further order of this Court.
         Should DNA Diagnostics Center or any other testing agency or entity involved in

parentage testing in this case fail to comply with the instructions of the parties and the trial court

set forth above, we ORDER, should they receive any documentation of any kind, whether in

electronic or paper form respecting any parental testing done in this case, relator, Derrick Young,

real parties in interest, Yolanda Roddy and Diron Thompson, all attorneys of record, and the trial

judge, the Honorable Andrea Plumlee, before reviewing any results of such testing and without

making any copy of any results or other documentation, immediately to place such results or

documentation in a sealed envelope and deliver any and all copies directly to this Court for filing

under seal until further order of this Court.

         We ORDER relator, Derrick Young, real parties in interest Yolanda Roddy and Diron

Thompson, all attorneys of record, and all representatives, agents, servants, employees, attorney

and persons in active concert with them not to disclose to anyone the results of any genetic

testing they have received or that they receive or any information they have received or that they

receive as a result of such genetic testing until further order of this Court.

         We ORDER that the results of any genetic testing or any information obtained as a result

of any genetic testing that is the subject of this order may not be used for any purpose, at any

time, including but not limited to this mandamus proceeding, the underlying litigation or any

other proceeding until further order of this Court.

         The Court’s January 9, 2015 order of stay remains in effect until further order of this

Court.




                                                       /s/     DOUGLAS S. LANG
                                                               JUSTICE